Name: 81/356/EEC: Commission Decision of 11 May 1981 establishing that the apparatus described as 'Daybreak- TL oven temperature controller, model 520, with AC power control model 521; - alpha counter, model 580/1; - icepoint compensator with module bin and rack mounting' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering;  humanities
 Date Published: 1981-05-21

 Important legal notice|31981D035681/356/EEC: Commission Decision of 11 May 1981 establishing that the apparatus described as 'Daybreak- TL oven temperature controller, model 520, with AC power control model 521; - alpha counter, model 580/1; - icepoint compensator with module bin and rack mounting' may not be imported free of Common Customs Tariff duties Official Journal L 134 , 21/05/1981 P. 0039 - 0039Commission Decisionof 11 May 1981establishing that the apparatus described as "Daybreak  TL oven temperature controller, model 520, with AC power control, model 521 ;  alpha counter, model 580/1 ;  icepoint compensator with module bin and rack mounting" may not be imported free of Common Customs Tariff duties(81/356/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1], as amended by Regulation (EEC) No 1027/79 [2],Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [3], and in particular Article 7 thereof,Whereas, by letter dated 22 October 1980, the Government of the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Daybreak  TL oven temperature controller, model 520, with AC power control, model 521 ;  alpha counter, model 580/1 ;  icepoint compensator with module bin and rack mounting", to be used for research and in particular for obtaining by means of thermoluminescence absolute ages for terrestial deposits that are associated with archaeological remains, should be considered as scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value are currently being manufactured in the Community ;Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 26 March 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter ;Whereas this examination showed that the apparatus in question are respectively an oven temperature controller with a power control, a particles-counter and an icepoint compensator with module bin and rack mounting ;Whereas they do not have the requisite objective characteristics making them specifically suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities ; whereas their use in the case in question could not alone confer upon them the character of scientific apparatus ; whereas they therefore cannot be regarded as scientific apparatus ; whereas the duty-free admission of the apparatus in question is therefore not justified,HAS ADOPTED THIS DECISION :Article 1The apparatus described as "Daybreak  TL oven temperature controller, model 520, with AC power control, model 521 ;  alpha counter, model 580/1 ;  icepoint compensator with module bin and rack mounting" which is the subject of an application by the Government of the United Kingdom of 22 October 1980 may not be imported free of Common Customs Tariff duties.Article 2his Decision is addressed to the Member States.Done at Brussels, 11 May 1981.For the CommissionKarl-Heinz NarjesMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] OJ No L 134, 31. 5. 1979, p. 1.[3] OJ No L 318, 13. 12. 1979, p. 32.--------------------------------------------------